 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE MANUEL GUTIERREZ,                            Case No. 1:18-cv-01530-DAD-SAB

12                  Plaintiff,                         ORDER RE STIPULATION TO EXTEND
                                                       TIME TO RESPOND TO COMPLAINT
13          v.
                                                       (ECF No. 5)
14   CITY OF KINGSBURG, et al.,

15                  Defendants.

16

17          On November 29, 2018, Defendants filed a stipulation requesting an extension of time to

18 file a responsive pleading to Plaintiff’s complaint. (ECF No. 5.) Pursuant to the stipulation of

19 the parties, Defendants shall file a response to the complaint on or before December 20, 2018.
20
     IT IS SO ORDERED.
21

22 Dated:     November 29, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                   1
